DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     RICHARD BRYSON MOORE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3499

                          [February 6, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case Nos. 502017CF006339AMB, 502017CF006340AMB,
502017CF006341AMB, 502017CF006344AMB, 502017CF006348BMB,
502017CF006460AMB and 502017CF006462AMB.

   Richard Bryson Moore, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.